FOURTH AMENDMENT TO DEMAND SECURED PROMISSORY NOTE
AND LOAN MODIFICATION AGREEMENT
 
THIS FOURTH AMENDMENT TO DEMAND SECURED PROMISSORY NOTE AND LOAN MODIFICATION
AGREEMENT (the “Agreement”) is made as of this 13th day of February, 2008, by
and among BCI Communications, Inc., (“Borrower”) and Berliner Communications,
Inc. f/k/a Novo Networks, Inc. and Richard B. Berliner, pursuant to the Validity
Guaranty, (“individual guarantors”) (collectively “Guarantors”) and PRESIDENTIAL
FINANCIAL CORPORATION OF DELAWARE VALLEY, a New Jersey corporation (the
“Lender”).
 
R E C I T A L S
 
Pursuant to the Loan Agreements and Security Agreements dated February 22, 2005
(“Loan Agreement”), between the Borrower and the Lender, the Lender agreed to
make available to the Borrower a line of credit in accordance with, and subject
to, the provisions of the Loan Agreement. The Borrower’s obligation to repay the
line of credit, with interest and other fees and charges, is evidenced by Demand
Secured Promissory Notes dated February 22, 2005, (the “Promissory Note”) in the
principal amount of One Million Two Hundred and Fifty Thousand Dollars
($1,250,000.00). The indebtedness, obligations and liabilities of the Borrower
under and in connection with the line of credit are guaranteed by the Guarantors
pursuant to the terms of the Guaranty Agreements dated February 22, 2005
executed by the Guarantors (collectively “Guaranty Agreements”). The Loan
Agreement, Promissory Note, first Addendum to Promissory Note, the Second
Amendment to Promissory Note, the Third Amendment to Promissory Note, the
Guaranty Agreements, Disclosure Statement, and all documents now and hereafter
executed by the Borrower, the Guarantors or any other party, to evidence,
secure, or guaranty, in connection with the Borrower’s indebtedness and
obligation to Lender, are hereinafter referred to as the “Loan Documents.”
 
The Second Amendment to Demand Secured Promissory Note and Loan Modification
Agreement, dated July 10, 2006, increased the total credit line to Two Million
Five Hundred Thousand Dollars ($2,500,000.00).
 
The Third Amendment to Demand Secured Promissory Note and Loan Modification
Agreement, dated April 3, 2007, increased the total credit line to Eight Million
Dollars ($8,000,000.00), changed the service charge rate to 0.25% of the average
daily loan balance for the month, changed the monthly minimum service charge
from $1,500.00 to a minimum monthly loan balance requirement of $1,500,000.00,
and decreased the interest rate to one point five percent (1.5%) per annum above
the prime rate of interest quoted in The Wall Street Journal.
 
The parties wish to increase the service charge rate from 0.25% of the average
daily loan balance for the month to 0.50% of the average daily loan balance for
the month, effective April 4, 2008.
 
A G R E E M E N T S
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements of the parties hereinafter set forth, it is hereby mutually agreed as
follows:
 
1. Recitals. Each of the parties hereto acknowledges that the above recitals are
true and correct and incorporated herein by reference.
 
 
1

--------------------------------------------------------------------------------

 
 
2. Term Extension. Upon receipt of written notice from Borrower prior to April
3, 2008, Lender agrees to extend the credit facility with Borrower on a
month-to-month basis beyond April 3, 2008 pursuant to the terms of this Fourth
Amendment. Borrower may then terminate this Fourth Amendment by providing
written notice to lender at any time prior to the end of any month, with such
termination being effective as of the end of such month.
 
3. Service Charge Change. The parties agree to change the service charge under
the Loan Documents from 0.25% of the average daily loan balance for the month to
0.50% of the average daily loan balance for the month, effective April 4, 2008,
and hereby amend the Promissory Note, the Loan Agreement and all other Loan
Documents to change the service charge from 0.25% of the average daily loan
balance for the month to 0.50% of the average daily loan balance for the month,
effective April 4, 2008.
 
4. Representations and Warranties. In order to induce the Lender to enter into
this Agreement and extend the credit facility with Borrower on a month-to-month
basis pursuant hereto, the Borrower and each of the Guarantors (collectively the
“Obligors”) represent and warrant to the Lender that as of the date hereof (a)
no event of default exists under the provisions of the Loan Agreement,
Promissory Note or the Guaranty Agreements or other Loan Documents, (b) all of
the representations and warranties of the Obligors in the Loan Documents are
true and correct on the date hereof as if the same were made on the date hereof,
(c) the Collateral, as defined in the Loan Agreement, is free and clear of all
assignments, security interest, liens and other encumbrances of any kind and
nature whatsoever, except for those granted or permitted under the provisions of
the Loan Documents, (d) the execution and performance by the Borrower under the
Loan Agreement, as amended, will not (i) violate any provision of law, any order
of any court or other agency of government, or the organizational documents
and/or bylaws of Borrower, or (ii) violate any indenture, contract, agreement or
other instrument to which the Borrower is party, or by which its property is
bound, or be in conflict with, result in a breach of or constitute (with due
notice and/or lapse of time) a default under, any such indenture, or imposition
of any lien, charge or encumbrance of any nature whatsoever upon any of the
property or assets of the Borrower, and (e) this Agreement constitutes the
legal, valid and binding obligations of the Obligors enforceable in accordance
with its terms, except its enforceability may be limited by bankruptcy,
insolvency or some other laws affecting the enforcement of creditors rights
generally.
 
5. Ratification and No Novation; Validity of Loan Documents. The Obligors hereby
ratify and confirm all of their obligations, liabilities and indebtedness under
the provisions of the Loan Agreement, the Promissory Note, the Guaranty
Agreements and the other Loan Documents, as the same may be amended and modified
by this Agreement, and agrees to pay the indebtedness in accordance with the
terms of the Loan Agreement, as amended and modified by this Agreement. The
Lender and the Obligors each agrees that is their intention that nothing in this
Agreement shall be construed to extinguish, release or discharge or constitute,
create or affect a novation of, or an agreement to extinguish (a) any of the
obligations, indebtedness and liabilities of the Obligors, or any other party
under the provisions of the Loan Agreement, the Promissory Note and such other
Loan Documents, or (b) any assignment or pledge to the Lender of, or any
security interest or lien granted to the Lender in, or on, any Collateral and
security for such obligations, indebtedness, and liabilities. The Obligors agree
that all of the provisions of the Loan Agreement, the Promissory Note, and the
other Loan Documents shall remain and continue in full force and effect, as the
same may be modified and amended by this Agreement. In the event of any conflict
between the provisions of this Agreement and the provisions of such other Loan
Documents, the provisions of this Agreement shall control. Obligors have no
existing claims, defense (personal or otherwise) or rights of setoff whatsoever
with respect to the Obligations of the Obligors under the Loan Documents. Each
of the Obligors furthermore agrees that each of them has no defense,
counterclaim, offset, cross-complaint, claim or demand of any nature whatsoever
that can be asserted as a basis to seek affirmative relief and/or damages of any
kind from the Lender.
 
 
2

--------------------------------------------------------------------------------

 
 
6. Applicable Law, Binding Effect, etc. This Agreement shall be governed by the
laws of the State of New Jersey and may be executed in any number of duplicate
originals and counterparts, each of which, and all taken together shall
constitute one and the same instrument. This Agreement shall be binding upon,
and inure to the benefit of, the Lender, the Borrower, and each of the
Guarantors and their respective successors, heirs and assigns.
 
7. Expenses. Borrower hereby agrees to pay all out-of-pocket expense incurred by
Lender in connection with the preparation, negotiation and consummation of this
Agreement, and all other documents related thereto (whether or not any borrowing
under the Loan Agreement as amended shall be consummated), including, without
limitation, the fees and expenses of Lender’s counsel.
 
8. Effectiveness of this Agreement. This Agreement shall not be effective until
the same is executed and accepted by Lender in the State of New Jersey.
 
IN WITNESS WHEREOF, the Lender, the Borrower, and each of the Guarantors have
caused this Agreement to be duly executed, under seal, as of the day and year
first above written.
 



   
BORROWER:
         
Sworn to and subscribed to before
 
BCI Communications, Inc.
 
me this 13th day of February, 2008.
                     
/s/ Lizzet Morales
 
BY: /s/ Rich B. Berliner
(SEAL)
Notary Public
 
ITS: Rich Berliner, CEO
         
Lizzet Morales
     
Notary Public of New Jersey
     
Commision Expires 12/6/2011
     






   
GUARANTORS:
         
Sworn to and subscribed to before
 
Berliner Communications, Inc. f/k/a Novo
 
me this 13th day of February, 2008.
 
Networks, Inc.
                 
/s/ Lizzet Morales
 
/s/ Rich B. Berliner
(SEAL)
Notary Public
 
Name: Rich Berliner
     
Title: CEO
 
Lizzet Morales
     
Notary Public of New Jersey
     
Commision Expires 12/6/2011
     

 
 
3

--------------------------------------------------------------------------------

 
 
Sworn to and subscribed to before
Richard B. Berliner, per Validity Guaranty
 
me this 13th day of February, 2008.
               
/s/ Lizzet Morales
/s/ Rich B. Berliner
(SEAL)
Notary Public
Name: Rich Berliner
       
Lizzet Morales
   
Notary Public of New Jersey
   
Commision Expires 12/6/2011
   


 

 
LENDER:
       
Sworn to and subscribed to before
Presidential Financial Corporation of
 
me this 13th day of February, 2008.
Delaware Valley
                   
/s/ Brian Schneck
BY:  /s/ Robert Vanaman          
 
Notary Public
ITS: President
           
     
Brian Schneck
   
Notary Public of New Jersey
   
Commision Expires 6/15/2011
   



 
4

--------------------------------------------------------------------------------

 


 


 


 